 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   DAVID M. PORTER, # 127024
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 5
     Attorneys for Petitioner
 6   LARISSA SCHUSTER
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10   LARISSA SCHUSTER,                          )   Case No. 1:12-cv-01482-AWI-SAB-HC
                                                )
11    Petitioner,                               )   Order Granting Unopposed Request to
                                                )   Extend Deadline for Filing of Objections
12   v.                                         )
                                                )   (ECF No. 159)
13   JANEL ESPINOZA, Warden,                    )
                                                )
14    Respondent.                               )
                                                )
15                                              )
16            Petitioner is a state prisoner proceeding with a petition for writ of habeas corpus
17   pursuant to 28 U.S.C. § 2254. On February 21, 2020, Petitioner requested the Court
18   extend the deadline for the filing of her objections to April 3, 2020. (ECF No. 159.)
19   Respondent has no opposition.
20            For the reasons set forth in the request, and good cause appearing therefor, it is
21   hereby ordered that Ms. Schuster’s objections to the findings and recommendations shall
22   be filed on or before April 3, 2020.
23
     IT IS SO ORDERED.
24
25   Dated:     February 21, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
